           Case 1:20-cv-00706-DLC Document 399
                                           396 Filed 03/08/21
                                                     03/05/21 Page 1 of 1


                                    UNITED STATES OF AMERICA
                                 FEDERAL TRADE COMMISSION
                                      WASHINGTON, D.C. 20580



  Bureau of Competition
   Health Care Division

  March 5, 2021

  The Honorable Denise Cote
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street, Room 1910
  New York, NY 10007

  Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

  Dear Judge Cote:

  The Federal Trade Commission respectfully requests permission to file under seal a portion of
  Plaintiffs’ motion to permanently seal certain docket entries and attached exhibits.

  Plaintiffs seek to file the redacted portions of our letter motion and exhibits under seal because
  they reveal nonpublic information already sealed by the Court. See ECF Nos. 1, 41, 71, and 90.
  For this reason, we have not refiled the nonpublic versions of the complaints under seal because
  they are already available to the Court and Defendants at ECF Nos. 2 and 39 (original complaint)
  and 87 (amended complaint).

  Sincerely,

  /s/ Markus H. Meier
  Assistant Director




The proposed redactions are
accepted.
3.8.21.
